DETAILED ACTION
Response to Arguments
Applicant’s arguments, see Remarks, filed January 6, 2021, with respect to "being in parallel" have been fully considered and are persuasive.  The Non-Final of October 13, 2020 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1 - 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi (US 7,821,430) in view of Otsuka (US 2008/0100480).
As per claim 1, Sakaguchi discloses a binary arithmetic decoder comprising:
a binary-arithmetic-decoding processing unit that decodes input encoded data into binary data and outputs the binary data (column 6 lines 48 – 60);
a multi-value unit that converts the binary data output by the binary-arithmetic-decoding processing unit into multi-value data and outputs the multi-value data (column 6 lines 48 – 60); and
a context-index calculating unit that derives a context index based on the decoded binary data and the multi-value data and outputs the context index to the binary-arithmetic-decoding processing unit (column 6 lines 48 – 60),
wherein the binary-arithmetic-decoding processing unit includes: a context-variable retaining unit that derives, based on the context index output from the context-index calculating unit, a first context variable included a first probability state index representing a code occurrence probability and a value of a first superior probability code having a high occurrence probability and retains the first context variable; a range-length/offset-variable retaining unit that retains a range length indicating an entire section length in a real number section of an occurrence probability and an offset indicating a present position in the range length; a first LPS/MPS determining unit that determines, using the first probability state index, the range length, and the offset, 
performs first renormalization processing on the range length and 28the offset after the update until the range length after the update becomes a predetermined section length or more, in parallel to the determination processing of the first LPS/MPS determining unit, regards the code of the first binary data as the superior probability code, updates the range length and the offset, and performs second renormalization processing on the range length and the offset after the update until the range length after the update becomes a predetermined section length or more, and selects, according to the determination result, the range length and the offset after renormalization by the first renormalization processing or the range length and the offset after renormalization by the second renormalization processing and outputs the range length and the offset to the range-length/offset-variable retaining unit (column 1 lines 52 – column 2 lines 35 and column 6 lines 48 – 60).
However, Sakaguchi does not explicitly teach the first renormalization processing unit: in parallel to determination processing of the first LPS/MPS determining unit, regards the code of the first binary data as the inferior probability code, updates the range length and the offset.

Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively to modify the invention of Sakaguchi with the parallel processing of Otsuka.  The advantage is increase in computation efficiency. 

As per claim 2, Sakaguchi discloses the binary arithmetic decoder according to claim 1, wherein the first renormalization processing unit includes:
a first renormalizing unit that performs the first renormalization processing (column 6 lines 48 – 60);
a second renormalizing unit that performs the second renormalization processing; and a selecting unit that selects, according to the determination result output by the first LPS/MPS determining unit, the range length and the offset after the renormalization by the first renormalization processing or the range length and the offset after the renormalization by the second renormalization processing (column 6 lines 48 – 60 and column 7 – column 8).
As per claim 3, Sakaguchi discloses the binary arithmetic decoder according to claim 2, wherein the context-variable retaining unit derives, based on the context index output from the context-index calculating unit, a second context variable included a second probability state index and a value of a second superior probability code and retains the second context variable, the binary-arithmetic-decoding processing unit 
Regarding claim 4, arguments analogous to those presented for claim 2 are applicable for claim 4.
Regarding claim 5, arguments analogous to those presented for claim 3 are applicable for claim 5.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487